HAMILTON, PJ.
SCHOOLS & SCHOOL DISTRICTS.
(530 B) Where member of board of education moved into another school district with wife and children, who attended school in that district, such member had removed from district within meaning of 4748 GC., relating to vacancy in board of education, though he still owned residence property in first district and intended to return at some future time; word “removal” meaning change of place, especially of habitation.
(Mills and Cushing JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.